Citation Nr: 0619383	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  03-01 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1. Entitlement to a compensable evaluation for Hodgkin's 
disease.

2. Entitlement to an initial compensable evaluation for 
endarterectomy, right carotid artery.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  In September 2003 the veteran appeared and 
gave testimony at a hearing at the RO. 

This case was remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C. in April 2004 and August 
2005. It is now before the Board for further appellate 
consideration.  

Review of the record reveals that the veteran wishes to claim 
service connection for lung disability and heart disease as 
secondary to his service connected Hodgkin's disease.  These 
issues have not been developed and certified for appeal and 
are referred to the RO for further development.  

The issue of entitlement to an initial compensable evaluation 
for endarterectomy, right carotid artery, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDING OF FACT

The service-connected Hodgkin's disease is not productive of 
hemoglobin levels of 10gm/100ml or less and the veteran does 
not currently require continuous medication or any other 
therapy or treatment for control of the disease.


CONCLUSION OF LAW

The schedular criteria for a compensable disability rating 
for Hodgkin's disease have not been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.117, Diagnostic Codes 7703, 7700, 
7716 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000) (VCAA), is codified at 38 U.S.C.A. 
§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well- 
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim. It also includes new notification 
provisions. Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim. As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that an effective date for the award of benefits will 
be assigned if service connection is awarded. In view of the 
decision below that denies the veteran's claim for a 
compensable rating for Hodgkin's disease, the Court's 
decision in Dingess/Hartman v. Nicholson, supra, is moot in 
regard to those issues.  

In addition, the Board notes that the RO had dispatched a 
VCAA notice letter to the veteran in April 2004.  This 
letter, in conjunction with the statements of the case and 
supplemental statements of the case, described the VCAA and 
the law and regulations governing, and described the type of 
evidence necessary to establish, the veteran's current 
claims.  This letter also informed him of who was responsible 
for obtaining what evidence. Also, the VCAA notice letter 
essentially told the veteran of the need to submit all 
relevant evidence and information in his possession.  

In Pelegrini the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits. See 
also Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  
In this case, the initial VCAA notice letter was sent to the 
appellant after the initial rating currently being appealed. 
Since the VCAA notices came after the initial adjudication of 
the current claims, the timing of the notice does not fully 
comply with the requirement that the notice must precede the 
adjudication.  However, the appellant has had ample 
opportunity to submit additional argument and evidence after 
the VCAA notice was provided.  

Disability evaluations are determined by application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A.§ 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities.

The veteran's Hodgkin's disease is evaluated under Diagnostic 
Code 7703, as leukemia.  The disability is rated 100 percent 
disabling with active disease or during a treatment phase. 
Otherwise, the disorder is rated as anemia (under Diagnostic 
Code 7700) or aplastic anemia (under Diagnostic Code 7716), 
whichever would result in the greater benefit. 38 C.F.R. § 
4.117, Diagnostic Code 7703.

Under Diagnostic Code 7700, a noncompensable (zero percent) 
evaluation is warranted for hemoglobin 10gm/100ml or less, 
asymptomatic. A 10 percent rating may be assigned where 
hemoglobin is 10gm/100ml or less with findings such as 
weakness, easy fatigability or headaches. A 30 percent rating 
may be assigned where hemoglobin is 8gm/100ml or less, with 
findings such as weakness, easy fatigability, headaches, 
lightheadedness, or shortness of breath. A 70 percent rating 
may be assigned where hemoglobin is 7gm/100ml or less, with 
findings such as dyspnea on mild exertion, cardiomegaly, 
tachycardia (100 to 120 beats per minute) or syncope (three 
episodes in the last six months). A 100 percent evaluation 
may be assigned where hemoglobin is 5-gm/100 ml or less, with 
findings such as high output congestive heart failure or 
dyspnea at rest. Complications of pernicious anemia, such as 
dementia or peripheral neuropathy, are to be evaluated 
separately. See 38 C.F.R. § 4.117, Note following Diagnostic 
Code 7700.

Under Diagnostic Code 7716, aplastic anemia, a 10 percent 
rating is assignable if the disease requires continuous 
medication for control. A 30 percent rating is warranted for 
aplastic anemia requiring transfusion of platelets or red 
cells at least once a year but less than every three months, 
or; infections recurring at least once a year but less than 
once every three months. A 60 percent evaluation is warranted 
for aplastic anemia requiring transfusion of platelets or red 
cells at least once every three months, or; infections 
recurring at least once every three months. A 100 percent 
rating is warranted for anemia requiring a bone marrow 
transplant, or; requiring transfusion of platelets or red 
cells at least once every six weeks, or; infections recurring 
at least once every six weeks. 38 C.F.R. § 4.117, Diagnostic 
Code 7716.

As discussed in the law and regulations section immediately 
above, when Hodgkin's disease is inactive, as is the case 
here, the condition must be evaluated as anemia (Code 7700) 
or as aplastic anemia (Code 7716), whichever would result in 
the greater benefit. Thus, the veteran's Hodgkin's disease 
will be evaluated under both Diagnostic Codes 7700 and 7716. 
As noted above, Diagnostic Code 7700 provides a 10 percent 
rating for hemoglobin 10g/100ml or less with findings such as 
weakness, easy fatigability or headaches. This is a 
conjunctive set of criteria. That is, the veteran must have 
both hemoglobin of 10gm/100ml or less and findings such as 
weakness, easy fatigability or headaches to warrant a 10 
percent rating. See Melson v. Derwinski, 1 Vet. App. 334 
(June 1991) [use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met]; compare Johnson v. Brown, 7 Vet. App. 
95 (1994) [only one disjunctive "or" requirement must be met 
in order for an increased rating to be assigned].

Upon review, the Board notes that all of the hemoglobin 
levels documented in the medical records over the period of 
this appeal indicate hemoglobin levels well above 10gm/100m.  
Thus, it is apparent that a compensable rating for the 
veteran's Hodgkin's disease is not warranted under Diagnostic 
Code 7700.  Moreover, the record indicates that the veteran 
does not take any medication for Hodgkin's disease and has 
not received any other therapy or treatment for this 
disability over the previous several years.  Thus, a 
compensable rating for Hodgkin's disease cannot be supported 
by the provisions of Diagnostic Code 7716.  

In view of the above, it is apparent that the veteran's 
inactive Hodgkin's disease currently warrants no more than 
the noncompensable rating assigned.  


ORDER

Entitlement to a compensable evaluation for Hodgkin's disease 
is denied.  


REMAND

In the April 2004 remand, the Board instructed the RO to 
afford the veteran an examination of his right carotid artery 
endarterectomy.  The examiner was specifically asked to 
comment as to whether there was any impairment associated 
with this disorder.  The requested examination was conducted 
in December 2004. Another such examination was conducted in 
January 2006.  However, while the presence of carotid artery 
disease and/or carotid artery stenosis was noted, in neither 
examination did the VA physician comment specifically on 
impairment caused by right carotid artery endarterectomy. 

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms. See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (holding that "where . . . the remand orders of the 
Board . . . are not complied with, the Board itself errs in 
failing to insure compliance).

Accordingly, the case is REMANDED for the following action:

1.	The claims folder should be referred to 
the VA physician who conducted the 
December 2004 or January 2006 VA 
examinations at the VA Medical Center 
in Boise, Idaho.  After a review of the 
claims folder, the examiner should 
specify the impairments, if any, 
associated with the veteran's 
endarterectomy of the right carotid 
artery. If the VA physician who 
conducted the December 2004 and January 
2006 examinations is unavailable, the 
review and opinion may be accomplished 
by another VA physician.  

2.	Then the claim for a compensable rating 
for an endarterectomy of the right 
carotid artery should be re-
adjudicated. If the benefits sought are 
denied, a supplemental statement of the 
case should be issued. The case should 
then be returned to this Board, if 
otherwise appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


